—Order, Supreme Court, New York County (Herman Cahn, J.), entered September 8, 1997, which granted defendants’ motion to dismiss plaintiff’s complaint for failure to state a cause of action, unanimously affirmed, without costs.
A client has the right “to terminate the attorney-client relationship at any time with or without cause” (Matter of Cooperman, 83 NY2d 465, 472; see also, Demov, Morris, Levin & Shein v Glantz, 53 NY2d 553, 556). Plaintiff, who does not claim to fall within the two limited exceptions to the rule (see, Atkins & O’Brien v ISS International Serv. Sys., 252 AD2d 446, 448) may not. circumvent the general rule by recasting his cause of action as a prima facie tort (see, Ullman v Norma Kamali, Inc., 207 AD2d 691, 692; Fisher v Maxwell Communications Corp., 205 AD2d 356, 357). Plaintiff failed to preserve his current claim that leave to replead should have been granted, which in *88any case would have been inappropriate (see, Ceres v Shearson Lehman Bros., 227 AD2d 222). Concur — Sullivan, J. P., Rosenberger, Wallach and Mazzarelli, JJ.